Title: John Adams to Abigail Adams, 20 November 1779
From: Adams, John
To: Adams, Abigail



My dearest Friend
At sea, not far from the grand Bank of N.F.L. Novr. 29 i.e. 20. 1779

A brave fellow from Boston Captn. Carr, gives me an Opportunity of writing one Line, to let you know that We are all very well thus far. Charles behaves quite as well as John, and lies in my Bosom a nights. Mr. Dana has been very sea sick but is now pretty well. We are now out of all Danger of the Romulus and Virginia, and I hope have little to fear, from the Ennemy. We have had one storm which made Us all sea sick, but brought Us on well in our Course. I wish I could write to you these two Hours, but Time fails. Ships cannot wait for each other at sea. My Love to Nabby and Thommy. Tell them, to mind their studies.
Tell Nabby, tho she has lost her french Master for some time, I hope she will persevere, and perhaps a french Mistress in her Mamma may do better. Duty to your father, my Mother, Brothers, sisters &c. &c. &c. Dont fail to let me know how the Constitution goes on.

God bless you.
John Adams


I write on my Knees, and the ship rolls so that I write worse than common.
Captaine Chavagne has made me open my Letter, to assure Madam Adams of his best Respects, and Mmselle and Monsr Thomas. I find the same Civility and Kindness from this worthy officer and his subalterns as heretofore, and the Passengers are also agreable.


